Title: To George Washington from Robert Morris, 17 February 1783
From: Morris, Robert
To: Washington, George


                        
                            
                            Sir,
                            Office of Finance 17th February 1783.
                        
                        By a Mistake it happened that the last Post did not carry my Acknowlegement of your Excellency’s Letter of
                            the fourth Instant. I am very sorry to find that the Officer who conducted hither the Prisoners met with any Difficulties
                            on the score of Provisions. The Contractor for New York and New Jersey being at Head Quarters I could wish your Excellency
                            to direct such Arrangmements as may in future be necessary so as that Provision be Issued at proper Posts on due notice. I
                            have not thought of the Places, but suppose that Trenton and Morris Town will be two. At any such places the Contractors
                            should have an Agent bound on due Notice to make the necessary Issues. With perfect Respect I have the honor to be Sir
                            Your Excellency’s Most Obedient and Humble Servt
                        
                            Robt Morris
                        
                    